Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-13-00543-CV

                                       EX PARTE Daniel TREVINO

                      From the 38th Judicial District Court, Uvalde County, Texas
                                 Trial Court No. 2011-09-28303-CV
                            Honorable Camile G. Dubose, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 9, 2013

DISMISSED FOR WANT OF JURISDICTION

           The trial court signed an order denying appellant’s request for an expunction on November

19, 2012. Because appellant did not timely file a motion for new trial or other motion that would

extend the deadline for filing the notice of appeal, the notice of appeal was due on or before

December 19, 2013. 1 See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice

of appeal was due on January 3, 2013. See TEX. R. APP. P. 26.3. Appellant did not file his notice

of appeal until August 12, 2013, and no extension of time to file the notice of appeal was filed

until August 29, 2013.




1
 Appellant filed a motion for reconsideration, but it was not filed until February 1, 2013, and was therefore untimely.
See TEX. R. CIV. P. 329b; TEX. R. APP. P. 26.1(a).
                                                                                     04-13-00543-CV


       Based on the foregoing, we ordered appellant to show cause why this appeal should not be

dismissed for lack of jurisdiction. Appellant filed a response, but it does not establish this court

has jurisdiction over the appeal. “[O]nce the period for granting a motion for extension of time

under Rule [26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing predecessor to Rule 26.3).

Accordingly, we dismiss this appeal for lack of jurisdiction.


                                                  PER CURIAM




                                                -2-